Citation Nr: 1550700	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include porphyria cutanea tarda.  

2.  Entitlement to an initial compensable rating prior to January 14, 2014, and in excess of 20 percent thereafter for bilateral hearing loss.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971 and from May 2009 to May 2010 with additional service in the Delaware National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for porphyria cutanea tarda, and granted service connection for bilateral hearing loss with an initial noncompensable rating, effective April 27, 2010. 

In a June 2012 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In response to correspondence from the RO dated in November 2014, the Veteran withdrew his request for a Board hearing in January 2015.  38 C.F.R. § 20.704(e) (2015).

A December 2014 rating decision granted a 20 percent rating for bilateral hearing loss, effective January 14, 2014.  Accordingly, the Board has recharacterized such issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of entitlement to service connection for porphyria cutanea tarda is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period prior to January 14, 2014, the Veteran's bilateral hearing loss is manifested by no worse than Level I hearing acuity in the right ear and Level IV hearing acuity in the left ear. 

2.  As of January 14, 2014, the Veteran's bilateral hearing loss is manifested by no worse than Level IV hearing acuity in the right ear and Level VII hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to January 14, 2014, and in excess of 20 percent thereafter for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In connection with the Veteran's claim for service connection for bilateral hearing loss, a May 2010 letter, sent prior to the initial decision issued in February 2011, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, in the February 2011 rating decision, service connection for bilateral hearing loss was granted and an initial noncompensable rating was assigned, effective April 27, 2010.  The Veteran subsequently appeal with respect to the propriety of the initially assigned rating for his bilateral hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial rating was assigned in the February 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran's active duty and National Guard service treatment and personnel records, and identified private and VA treatment records have been obtained and considered.  Although there was some concern during the pendency of the appeal that service records from the Veteran's period of active duty in 1968-71 were not available, the current electronic file does contain records of physical examinations at the time of enlistment and discharge and some outpatient treatment encounters during this period of service.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in January 2011 and August 2014 to evaluate his bilateral hearing loss.  Neither the Veteran nor his representative has alleged that the examinations are inadequate.  Moreover, the Board finds such examinations are adequate as they include an interview with the Veteran, an accurate summary of the history, complete audiometric testing, and an otological examination that addressed the relevant rating criteria.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds that the VA examiners addressed the functional effects resulting from the Veteran's bilateral hearing loss.  Specifically, in January 2011 and August 2014, the VA examiners noted that the Veteran had difficulty hearing television and understanding ordinary conversations in adverse listening situations and in the later examination that he was having increased hearing difficulty.  Therefore, the Board finds that the VA examinations of record fully describe the functional effects caused by the Veteran's right ear hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran served as a U.S. Army artilleryman with combat service in the Republic of Vietnam from April 1969 to March 1970.  He was awarded two Bronze Star Medals for valor and the Combat Infantryman's Badge.  While serving as vehicle repair technician in the National Guard, he deployed to Southwest Asia from July 2009 to April 2010.  He retired from the National Guard in August 2013 at the rank of Master Sergeant.  He contended in a February 2010 claim, a March 2011 notice of disagreement, and a June 2012 substantive appeal that his bilateral hearing loss was caused by a concussion injury to the ears and exposure to high levels of noise from artillery and munitions that started during service in Vietnam and continued throughout National Guard service including the need for waivers and the use of hearing aids while deployed to Southwest Asia.  He contended that audiometric examinations showed that his hearing deficits are more severe than are contemplated by the initial noncompensable rating. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable rating from April 27, 2010, and a 20 percent rating as of January 14, 2014, under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometric tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak, supra. 

Service personnel records confirm the Veteran's exposure to high noise levels from combat in Vietnam and are consistent with some noise exposure from small arms and artillery fire and vehicle engine noise during National Guard training exercises and while deployed to Southwest Asia.  Service treatment records contain multiple audiometric tests and diagnoses of bilateral hearing loss during National Guard service.  A military test in February 2008 and a private test in April 2008 both showed puretone thresholds greater than 26 decibels at all frequencies 2000 Hz and higher in both ears.  The private test showed speech recognition scores of 84 percent on the right and 80 percent on the left.  The Veteran underwent otological examinations prior to deployment to Southwest Asia at a military medical center with no notations of organic ear disorders or tinnitus.  Despite his hearing acuity deficits, the Veteran was granted a permanent profile and waiver to participate in the deployment.  The profile required that the Veteran not be exposed to high levels of noise to include weapon firing.  He was prescribed the use of ear protection and hearing aids. 

The RO received the Veteran's claim for service connection for bilateral hearing loss on April 27, 2010.  

Upon return from deployment on April 15, 2010, fourteen hours after last noise exposure, while on active duty, and prior to the receipt of the Veteran's claim, a National Guard follow- up audiometric test showed puretone thresholds at 1000, 2000, 3000, and 4000 Hz were 15, 75, 75, and 80 decibels on the right and 65, 85, 100, and 85 decibels on the left.  The puretone averages were 61.25 decibels on the right and 83.75 decibels on the left.  Speech recognition testing was not performed.  The examiner noted that the Veteran was experiencing an unspecified ear, nose, and throat problem at the time.   

In May 2010, the Veteran underwent audiometric testing at a private clinic.  Puretone thresholds at 1000, 2000, and 4000 Hz were 5, 55, and 65 decibels on the right and 35, 70, and 75 decibels on the left.  Testing at 3000 Hz was not recorded.  The average without this value was 41.5 decibels on the right and 60 decibels on the left.  Speech recognition scores were 84 percent on the right and 80 percent on the left; however, the examiner did not indicate the type of word recognition testing was used.  The audiologist noted that an otological examination was normal.  

In January 2011, a VA audiologist noted a review of the claims file and the Veteran's report of military noise exposure and an ear injury sustained in a close rocket detonation.  The Veteran experienced ear bleeding and tinnitus that completely resolved.  The Veteran reported National Guard work on vehicle engines but with the use of hearing protection and no other occupational or recreational noise exposure.  The Veteran reported current difficulty in hearing television and conversation in adverse listening conditions.  On examination, 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz were 20, 60, 65, and 70 decibels on the right and 30, 70, 75, and 70 decibels on the left.  The left ear results met the criteria for an exceptional pattern. The puretone averages were 53.75 decibels on the right and 61.25 decibels on the left.  Speech recognition scores were 92 percent on the right and 82 percent on the left.  The audiologist diagnosed sensorineural hearing loss, mild to moderately severe on the right and moderate to severe on the left.  The audiologist noted that the hearing loss would impose significant effects on the Veteran's occupation without explanation.  

In February 2011, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective April 27, 2010, the date of receipt of the claim for service connection.    

In April 2013, the Veteran was again tested at the private clinic.  Puretone thresholds at 1000, 2000, 3000, 4000 Hz were 40, 65, 80, and 85 decibels on the right.  Test data for the left ear was limited to 55 decibels at 1000 Hz and 95 decibels at 4000 Hz.  Responses at 2000 and 3000 Hz were not indicated.  The average on the right was 67.5 decibels on the right.  The average of only two data points on the left was 75 decibels.  Speech recognition scores were noted at four different decibel levels, varying from 90 to 30 percent on the right and 50 to 20 percent on the left, but the report did not indicate the type of word recognition testing used.

On January 14, 2014, the RO received the Veteran's claim for a total disability rating based on individual unemployability as a result of his service-connected disabilities, including bilateral hearing loss.  

In August 2014, a VA different VA audiologist noted a review of the claims file and the Veteran's report of generally having increased difficulty hearing.   On examination, puretone thresholds at 1000, 2000, 3000, and 4000 Hz were 25, 60, 70, and 85 decibels on the right and 50, 75, 85, and 80 decibels on the left.  The puretone averages were 60.0 decibels on the right and 72.5 decibels on the left.  Speech recognition scores were 80 percent on the right and 60 percent on the left.  The audiologist diagnosed bilateral sensorineural hearing loss.    

In December 2014, the RO granted a 20 percent rating for bilateral hearing loss, effective January 14, 2014, the date of receipt of the claim for a TDIU.  

As a preliminary matter, the Board finds that the military and private examinations are incomplete and inadequate for rating purposes.  The April 2010 military test did not include speech recognition scores without an explanation that they were not appropriate for the patient because of language difficulties or inconsistent results.  See 38 C.F.R. § 4.85(c).  The examiner also noted that noise exposure was relatively recent and that the Veteran was experiencing an ear, nose, or throat problem.  

With regard to the private audiograms, the May 2010 and April 2013 tests did not have complete data for all required test data points.  Furthermore, the latter examination report contained multiple speech recognition scores without interpretation and neither examination indicated whether the Maryland CNC speech discrimination test was utilized.  In this regard, the Court has held that when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  In the instant case, the Board finds that a remand to obtain clarification regarding the May 2010 and April 2013 private audiograms is not necessary as such fail to include audiometric testing at all relevant data points, i.e., testing at 3000 Hz was not conducted in May 2010, and testing at 2000 Hz and 3000 Hz in the left ear was not conducted in April 2013, and a remand for clarification would not cure the fact that complete testing necessary for rating purposes was not conducted at the time the May 2010 and April 2013 audiograms were completed.

However, all available test results are compiled below for comparison purposes.  

Examination 
 Date
Source
Ear
Puretone Threshold
Average 
Speech Discrimination
Percent
Table VI or VIA
Result 
Table VII
Result
April 2010
Military 
R
L
61.25
83.75
Not recorded



May 2010
Private
R
L
41.5*
60.0*
84
80


January 2011
VA
R
L
53.75
61.25
92
82
I
IV
zero
April 2013
Private
R
L
67.5
75.0*
variable




August 2014
VA
R
L
60.0
72.5
80
60
IV
VII
20
*Average with missing data points.

The Board finds that an initial compensable rating for bilateral hearing loss is not warranted prior to January 14, 2014.  The Board must evaluate the test data that is complete and provides all information necessary for application to the rating tables.  As shown above, the January 2011 VA testing indicated level I and Level IV hearing acuity in the right and left ear, respectively, yielding a noncompensable rating.   The left ear level is the same from both Table VI and Table VIA.  The military examination is not representative because it was performed shortly after noise exposure and while the Veteran had an unspecified ear, nose and throat problem.  Even if the May 2010 data contained an extrapolated value at 3000 Hz, the results would have indicated a level II and level IV acuity, also yielding a noncompensable rating.  

The Board finds that a rating in excess of 20 percent for bilateral hearing loss is not warranted from January 14, 2014.  As shown above, the August 2014 VA testing indicated level IV and level VII hearing acuity in the right and left ears, respectively, yielding a 20 percent rating.  Although the April 2013 data shows a suggestion of a worsening of the Veteran's acuity, the puretone threshold data is incomplete and speech recognition scores highly variable depending on the decibel level used for each of four tests.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing television and understanding conversation in challenging situations, he is not competent to report that his hearing acuity is of sufficient severity to warrant higher initial ratings under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456   (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty he has hearing television and understanding conversation in challenging situations.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for higher initial ratings are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable for this disability through each stage in the appeal. Therefore, assigning further staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of hearing loss, to include difficulty understanding television and conversation in challenging situations.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Veteran submitted a formal claim for a TDIU in January 2014 based on all service-connected disabilities, to include bilateral hearing loss tinnitus, and posttraumatic stress disorder.  The Veteran reported that he last worked as a civilian carpenter and maintenance employee of the National Guard in August 2013.  In July 2014, the National Guard noted that the Veteran ceased work at the mandatory retirement age and not for disability and was not provided concessions for disability.  In view of the objective audiometric testing, the clinical evidence of successful use of hearing aids for many years including during an National Guard deployment, and the Veteran's lay evidence of difficulty hearing television and conversations in challenging environment, the Board finds that his service-connected hearing loss alone is not so severe as to preclude all forms of substantially gainful employment. 

Furthermore, in December 2014, the RO denied a TDIU based on all service-connected disabilities.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for higher initial ratings for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating prior to January 14, 2014, and in excess of 20 percent thereafter for bilateral hearing loss is denied.  
 

REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran served in the Republic of Vietnam from April 1969 to March 1970 and, as such, is presumed to have been exposed to certain designated herbicide agents coincident with such service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Veteran contended in a February 2010 claim that he acquired porphyria cutanea tarda (PCT) during active service as a result of exposure to the designated herbicide agents.  PCT is among those diseases for which the presumption of service-connection is available.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Such regulations further provide that, such disease shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

However, the United States Court of Appeals for the Federal Circuit  has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

PCT is a metabolic disturbance characterized by cutaneous photosensitivity manifesting as scarring bullae, hyperpigmentation, facial hypertrichosis, and sometimes sclerodermatous thickenings and alopecia.  Dorland's Illustrated Medical Dictionary, 1488 (30th Ed., 2003).  

In a February 1971 discharge physical examination, the Veteran reported a history of skin problems, but the examiner noted no skin disease at the time of the examination.   In National Guard physical examinations in April 1989, the Veteran reported a rash on his hands from sun exposure during work as a carpenter.  In a May 1995 examination, the Veteran reported that his skin was easily sun damaged. On other periodic National Guard examinations, the Veteran denied any current skin symptoms.  In a March 2010 post-deployment medical questionnaire, the Veteran noted that he continued to experience skin disorders but was not using any treatment.  

In a June 2007 record of private medical care, a physician noted that the Veteran had a history of PCT.  The physician obtained laboratory tests of cysts on the mid-back, left axilla, and right neck area, and a pathology report the same month showed diagnoses of lentigo and inclusion cysts.   

In January 2011, a VA physician noted the Veteran's report of rashes over the arms and legs since 1977 that was aggravated by sun exposure.  He also reported slow healing of blisters and scarring of the skin.  The Veteran reported that a biopsy obtained in 2000 showed PCT and that he had been treated by annual blood transfusions, surface medications, and avoidance of sun exposure.  On examination, the physician noted dry, flaky skin over the arms and legs, areas of actinic keratitis without blisters, and no macules, papules, bullous lesions, or marked hyper- or hypopigmentation.  He did note superficial scars without underlying soft tissue damage over about 2.5 percent of the body surface.  The physician diagnosed "biopsy proven PCT" and annual two unit phlebotomy since 2000.  However, there is no medical evidence of record to confirm the nature and source of this diagnosis and annual treatment or to support the physician's diagnosis of a current PCT disorder. 

One week later, a physician in a VA primary care clinic also noted the Veteran's report of the diagnosis and treatment for PCT as well as having been told by a dermatologist that he had erythrocytosis.  However, the physician observed no rash or hyperpigmentation and was uncertain of the diagnosis, noting that the forearm scaring looked more like senile purpura and actinic changes.  He noted that a biopsy may have been suggestive of PCT but that annual phlebotomy was unlikely to lower iron stores significantly enough to make an impact. The physician noted that he intended to screen the Veteran for PCT and for erythrocytosis, but the results of any screening, if accomplished, are not of record.  

In this case, that the Veteran was exposed to certain herbicide agents in Vietnam is not in dispute.  The dispositive issue for service connection is whether the Veteran manifested PCT to a compensable degree by March 1971, i.e., one year after his last exposure to herbicides, or whether he has a skin disorder, to include PCT, that had its onset in, or is otherwise related to his military service, to include his service in Vietnam and in Southwest Asia.  In this regard, the results of the VA examination and primary care encounter in January 2011 are not sufficient to confirm a diagnosis of PCT or provide an opinion whether any other skin disease is related to the Veteran's military service.  Therefore, an additional examination is necessary to decide the claim.  

Further, VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Because the primary care physician in January 2011 noted that he intended to screen the Veteran for PCT and erythrocytosis, the results of the screening and any subsequent VA treatment are relevant to the claim.  Accordingly, the AOJ should request VA medical records pertaining to a skin disorder that are dated from January 2011 to the present.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, the Veteran must be provided another opportunity to identify the source of the 2000 PCT biopsy and authorize VA to obtain medical records of the diagnosis and the contended annual phlebotomy treatment.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with notice and the opportunity to identify and authorize recovery of any private medical records of a biopsy and diagnosis of PCT in 2000 and subsequent annual phlebotomy treatment.  If authorized, request all associated treatment records and associate any records received with the electronic claims file.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Request all records of VA treatment dated from January 2011 to the present, to include the results of any screening tests for PCT and erythrocytosis ordered by a physician in January 2011, and associate all records received with the electronic claims file. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA dermatology examination.  Provide access to the electronic claims file to an appropriate medical examiner.  Request that the examiner review the file including the active duty and National Guard records, the report of the January 2011 VA general medical examination, the January 2011 outpatient treatment entries, and any newly acquired VA or private treatment records relevant to the diagnosis and treatment of PCT or other skin disorders. 

Request that the examiner perform a skin assessment and any indicated laboratory testing and biopsies and address the following inquiries:

(A)  Identify all skin disorders that have been present at any time since April 2010.

(B)  For each skin disorder, the examiner should offer an opinion as to whether such had its onset in, or is otherwise related to, the Veteran's military service, to include his service in Vietnam where exposure to herbicides is acknowledged, and/or Southwest Asia.  

(C)  If PCT is diagnosed, the examiner should offer an opinion as to whether such manifested within one year of the Veteran's last exposure to herbicides in March 1970, i.e., by March 1971.  If so, please describe the manifestations at such time. 

In proffering the opinions, the examiner must consider the service treatment records, post-service treatment records, the January 2011 VA examination report, and Veteran's lay statements regarding the onset of his skin disorder and continuity of symptomatology.   The rationale for any opinions offered must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs,  readjudicate the Veteran's claim for service connection for a skin disorder, to include PCT, based on the entirety of the evidence, to include all evidence received since the issuance of the May 2012 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


